Citation Nr: 0319624	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs Dependency and Indemnity 
Compensation benefits in the amount of $72,088.00.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


REMAND

The veteran had active service from July 1970 to April 1971.  
In its December 2001 Remand instructions, the Board directed 
that the Los Angeles, California, Regional Office (RO) must 
review the claims file and ensure that all notification and 
development actions required by the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A, 5107 and adjudicate the issue of whether the 
overpayment of VA DIC benefits in the amount of $72,088.00 
was properly created.  The RO did not undertake the requested 
action.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the RO's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, this case is again REMANDED for the following 
action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  The RO should then formally 
adjudicate the issue of whether the 
overpayment of VA DIC benefits in the 
amount of $72,088.00 was properly 
created.  In this regard, the RO should 
request a legal opinion from the regional 
counsel as to whether the appellant may 
be held legally liable for moneys 
wrongfully paid via direct deposit into a 
bank account over which she had no 
control.  

3.  If the benefits sought on appeal 
remain denied, the RO should then issue a 
supplemental statement of the case (SSOC) 
to the appellant and her accredited 
representative which contains a full and 
complete discussion of (1) whether the 
overpayment of VA DIC benefits in the 
amount of $72,088.00 was properly 
created; (2) the appellant's entitlement 
to waiver of recovery of the overpayment 
of VA DIC in the calculated amount; and 
(3) all applicable laws and regulations.  
Specifically, the SSOC should include a 
discussion of the events which led to the 
creation of the overpayment and an 
explanation of the amount of the 
indebtedness assessed against the 
appellant.  The SSOC should address all 
relevant actions taken on her waiver 
request to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The appellant and her 
accredited representative should be given 
the opportunity to respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the appellant's claims.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


